Title: General Orders, 27 September 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Williamsburgh Tuesday 27th Septemb. 81
                     Parole Virginia
                     C. Signs York Gloscester
                  
                  Officers of the day for Tomorrow
                  Major General LincolnColonel DaytonLt Colo. AntillB. M. HobbeyThe Rolls are to be called with the greatest strictness at retreat beating this evening and again at tattoo in presence of the Field Officers, at which time no Officer or soldier in condition to march is to be absent from his Post in Camp—The General confides in the Commanders of Corps for the punctual execution of these orders.
                  Till as circumstances shall render a change of disposition necessary—the following will be the order of Battle for the Army, the American Troops composing the right Wing will be formed into two Lines, the Continental Forces in the front line, consisting of the following divisions and in the following order viz. Muhlenbergh and Hazens Brigades to form the Division on the right under the Command of the Marquis de la Fayette Waynes and the Maryland Brigade, the Division of the centre for the present to be commanded by Baron de Steuben—Daytons and Clintons Brigades, that on the Left—The senior Continentel Officer will Command the Right Wing and his Excellency Count Rochambeau the Left Wing of which he will be pleased to make his own disposition.
                  The two Companies of Delaware are for the present to be Annexed to the 3d Maryland Regiment.
                  Stephens and Lawsons Brigades of Militia will form the second Line—the Park of Artillery—the Corps of sappers and Miners and the Virginia state Regiment will be posted between the two Lines in the order above Mentioned commencing from the right.
                  The whole Army will March by the right in one Column at 5 oClock tomorrow Morning precisely—The particular order of March for the right Wing will be distributed by the Quarter Master Generals.
                  The General desires that the Officers will confine them selves in point of Baggage to objects of the first Necessity, that the Army may March as light and unencumbered as possible—The Quarter Master General will have directions to appoint a proper deposit for the effects that will be left—from whence they will be transported to the Army as soon as a parmenent position is taken.
                  The Quarter Master General will allot a proportionate Number of the Waggons in his possession for the service of the Left Wing.
                  If the Enemy should be tempted to Meet the Army on its March, the General particularly enjoins the troops to place their principle relyance on the Bayonet—that they may prove the Vanity of the Boast which the British make of their particular pains in deciding Battles with that Weapon—He trusts that a generous Emulation will actuate the Allied Armies, that the french whose National Weapon is that of close fight; and the troops in General that have so often used it with success will distinguish themselves on every Occasion that offers—the Justice of the cause in which we are engaged and the Honor of the two Nations must inspire every breast with sentiments that are the presage of Victory.
                  General Muhlenberghs Brigade of Infantry with the Artillery attached to it, preceded by Colonel Lewises Corps of Rifle men and the light Dragoons will form the advanced Guard.  The present Camp Guards the rear guard under the Command of Major Reid—It will form on the great Road on the left and in the rear of the encampment at five oClock.
               